UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3081 Dreyfus Appreciation Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Appreciation Fund, Inc. September 30, 2009 (Unaudited) Common Stocks98.6% Shares Value ($) Consumer Discretionary8.1% Christian Dior 401,600 39,668,696 McDonald's 909,600 51,910,872 McGraw-Hill 843,000 21,193,020 News, Cl. A 2,846,708 34,132,029 News, Cl. B 211,000 a 2,951,890 Target 592,900 27,676,572 Consumer Staples33.4% Altria Group 2,999,900 53,428,219 Coca-Cola 2,015,800 108,248,460 Estee Lauder, Cl. A 500,500 a 18,558,540 Fomento Economico Mexicano, ADR 353,300 13,443,065 Kraft Foods, Cl. A 443,068 11,639,396 Nestle, ADR 2,467,250 105,326,903 PepsiCo 858,700 50,371,342 Philip Morris International 2,999,900 146,215,126 Procter & Gamble 1,766,100 102,292,512 SYSCO 586,500 14,574,525 Wal-Mart Stores 870,900 42,752,481 Walgreen 1,608,000 a 60,251,760 Whole Foods Market 199,100 a,b 6,070,559 Energy20.4% Chevron 1,052,000 74,092,360 ConocoPhillips 1,152,200 52,033,352 Exxon Mobil 1,925,698 132,122,140 Halliburton 832,300 22,571,976 Occidental Petroleum 779,400 61,104,960 Peabody Energy 154,500 5,750,490 Royal Dutch Shell, Cl. A, ADR 558,300 a 31,929,177 Total, ADR 928,800 55,040,688 Transocean 157,348 b 13,457,974 Financial6.4% Bank of America 1,323,150 22,387,698 Berkshire Hathaway, Cl. A 357 b 36,057,000 HSBC Holdings, ADR 808,066 a 46,342,585 JPMorgan Chase & Co. 825,800 36,186,556 Health Care11.4% Abbott Laboratories 1,088,700 53,857,989 Becton, Dickinson & Co. 75,000 5,231,250 Intuitive Surgical 26,800 a,b 7,028,300 Johnson & Johnson 1,625,200 98,958,428 Medtronic 353,300 13,001,440 Merck & Co. 422,100 a 13,351,023 Novo Nordisk, ADR 326,800 20,572,060 Roche Holding, ADR 959,100 38,939,460 Industrial4.9% Caterpillar 420,200 a 21,568,866 General Dynamics 135,100 8,727,460 General Electric 2,472,800 a 40,603,376 McDermott International 225,500 b 5,698,385 United Technologies 488,600 29,770,398 Information Technology11.6% Apple 324,000 b 60,059,880 Automatic Data Processing 591,200 23,234,160 Cisco Systems 1,197,100 b 28,179,734 Intel 3,809,900 74,559,743 Microsoft 1,069,200 27,681,588 QUALCOMM 381,700 17,168,866 Texas Instruments 1,013,800 24,016,922 Materials2.4% Freeport-McMoRan Copper & Gold 145,700 a 9,996,477 Praxair 485,500 39,660,495 Rio Tinto, ADR 18,600 3,167,394 Total Common Stocks (cost $1,577,580,959) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $24,570,000) 24,570,000 c Investment of Cash Collateral for Securities Loaned3.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $83,264,366) 83,264,366 c Total Investments (cost $1,685,415,325) 103.5% Liabilities, Less Cash and Receivables (3.5%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At September 30, 2009 the total market value of the fund's securities on loan is $80,869,530 and the total market value of the collateral held by the fund is $83,264,366. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $1,685,415,325. Net unrealized appreciation on investments was $587,235,658 of which $725,330,875 related to appreciated investment securities and $138,095,217 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 -Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,810,386,589 - - Equity Securities - Foreign+ 210,163,665 144,266,363 - Mutual Funds 107,834,366 - - Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either invested in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Appreciation Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: November 19, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: November 19, 2009 By: /s/ James Windels James Windels Treasurer Date: November 19, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
